     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Travis B. Hill, Bar No. 021133
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     travis.hill@occlaw.com
 6
     (602) 241-7000
 7   Attorneys for Defendants
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
     Mussalina Muhaymin as Personal               Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
12   Muhammad Abdul Muhaymin Jr.,
                                                    DEFENDANTS’ REPLY IN SUPPORT
13                 Plaintiff,                            OF MOTION TO SEAL:
14
           vs.                                            1) MOTION FOR SUMMARY
15                                                               JUDGMENT;
     City of Phoenix, an Arizona Municipal
16   Corporation; Antonio Tarango; Officer               2) STATEMENT OF FACTS IN
17   Oswald Grenier; Officer Kevin                          SUPPORT OF MOTION FOR
     McGowan; Officer Jason Hobe; Officer                  SUMMARY JUDGMENT; AND
18   Ronaldo Canilao; Officer David Head;
     Officer Susan Heimbinger; Officer James           3) EXHIBITS TO STATEMENT OF
19
     Clark; Officer Dennis Lerous; Officer                   FACTS IN SUPPORT OF
20   Ryan Nielson; Officer Steven Wong; and                 MOTION FOR SUMMARY
     Doe Supervisors 1-5,                                        JUDGMENT
21
22                 Defendants.

23
            On December 21, 2020, Plaintiff filed a “Response in Opposition to Defendants’
24
     Motion(s) to Seal (Dkt. Nos. 272, 276).” On December 18, 2020 at 2:30 p.m., Plaintiff first
25
     contacted Defense counsel regarding the Motion to Seal and requested a meet and confer
26
     the following Monday, December 21, 2020. See Exhibit A, correspondence from
 1   Plaintiff’s counsel on December 18, 2020. After multiple exchanges between counsel,
 2   including Defense Counsel’s quoted reference to the ruling set forth in this Court’s
 3   December 11, 2020 Sealed Order, Plaintiff’s counsel was advised Defense Counsel was
 4   out of the office but would be contacted to participate in a meet and confer on Monday,
 5   December 21, 2020. 1 See also Order dated June 5, 2020 at Dkt. No. 188; Sealed Order
 6   dated December 11, 2020 at Dkt. No. 271; and Exhibit A. Instead of contacting
 7   undersigned counsel and engaging in a meet and confer on December 21, 2020, Plaintiff’s
 8   counsel filed an Opposition with the Court. See Dkt. No. 277.
 9            Plaintiff’s Opposition to the Motion to Seal again ignores and defies the Court’s
10   Orders in this matter. The parties have been before the Court on this issue multiple times.
11   The vast majority of the forty (40) page Motion for Summary Judgment, the twenty (20)
12   page Statement of Facts in support of the Motion, and the seventy-four (74) Exhibits have
13   previously been deemed confidential pursuant to the Court’s Protective Order at Dkt. 072.
14   See Dkt. Nos. 188, 271. The reasons for that protection have already been litigated before
15   this Court multiple times over the past several months.
16            Moreover, Plaintiff’s Opposition is premature. Even the cases relied upon by
17   Plaintiff addressed whether materials previously deemed confidential would remain
18   confidential after a case is fully adjudicated and/or a ruling was issued on the subject
19   motions. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003); Kamakana
20   v. City & Cty. of Honolulu, 447 F.3d 1172 (9th Cir. 2006). To ask this Court to take a
21   precognitive approach and unseal confidential information at this stage is entirely improper
22   and inappropriate. If the Court unseals confidential information at this stage and an adverse
23
24   1
         Interestingly, in his correspondence, Plaintiff suggested that the pleadings be “redacted;”
25       however, in his Response in Opposition requests that the Court unseal the entirety of the
         pleadings and exhibits. See Exhibit A. However, even “redacting” the pleadings as
26       Plaintiff suggested, would require the bulk of the pleadings be redacted and would render
         them nearly unintelligible.

                                                 -2-
 1   ruling to the Defendants is rendered, the confidential nature of the information previously
 2   sealed is now nullified before there is an adjudication of the issues on their merits.
 3   Accordingly, it is proper to maintain these pleadings and information under seal at this
 4   time. Should the Court require Defendants to present “compelling reasons” before the
 5   Motion for Summary Judgment has been fully briefed, argued, and ruled upon, Defendants
 6   respectfully request an opportunity to do so.
 7          Defendants respectfully request the Court seal their Motion for Summary Judgment,
 8   their Statement of Facts in support of the Motion for Summary Judgment, and the Exhibits
 9   submitted. See Dkt. Nos. 272, 273, 274, 275, 276. Defendants also respectfully request the
10   Court Order all subsequent briefing, i.e., the Response to the Motion for Summary
11   Judgment, Plaintiff’s Statement of Facts and Opposing Statement of Facts, and Reply in
12   Support of Motion for Summary Judgment, including all exhibits referenced by both
13   parties, to be filed under seal.
14          Dated: December 22, 2020.
15                                                     O’CONNOR & DYET, P.C.

16
                                                       By: /s/ Karen J. Stillwell
17                                                        Daniel J. O’Connor, Jr.
18                                                        Karen J. Stillwell
                                                          Travis B. Hill
19                                                        Attorneys for Defendants
20
21
22
23
24
25
26


                                               -3-
 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on December 22, 2020, I electronically filed the foregoing with
 3   the Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
 4   System. A Notice of Electronic Filing will be served to the following registered
 5   participants:
 6    David A. Chami                                 Haytham Faraj
 7    PRICE LAW GROUP, APC                           LAW OFFICES OF HAYTHAM FARAJ
      8245 N. 85th Way                               1935 W Belmont Ave.
 8    Scottsdale, AZ 85258                           Chicago, IL 60657
 9    Attorney for Plaintiff                         Attorney for Plaintiff

10    Brian J. Theut
      THEUT, THEUT & THEUT
11    5150 North 16th Street
12    Phoenix, AZ 85016
      Guardian Ad Litem and Statutory
13    Representative for A. M.
14
15   By: /s/ Dara J. Wilson
16
17
18
19
20
21
22
23
24
25
26


                                               -4-
